Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00685-CV

                     FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                                  Appellant

                                              v.

                          Julian CALDERAS Jr. and Erika Calderas,
                                       Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-04330
                          Honorable Renée Yanta, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against Appellant Flagship Homes, Ltd. See TEX. R. APP. P. 43.4.

       SIGNED November 18, 2015.


                                               _________________________________
                                               Patricia O. Alvarez, Justice